PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/831,663
Filing Date: 5 Dec 2017
Appellant(s): HSIEH, Yu-Te



__________________
Kevin Hawkes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant argues in Part 1 B (pages 9-11 of the Appeal Brief), that the limitation of claim 7, requiring “the metal layer extending only across the thickness of the substrate, the wall, and the glass lid”, does not include new matter because a device with such properties is disclosed in Appellant’s figure 3 and paragraph 50 of Appellant’s specification.  The specification therein discloses “a metal layer 46 is coupled across a thickness of the substrate 36, the wall 42, and a thickness of the glass lid 44”, and the figure shows a device wherein the metal layer 46 is in direct contact with the entire side surfaces of the substrate 36, the wall 42 and the glass lid 44 and not in direct contact with any other elements.  Appellant argues that using the word “across” to describe the relationship between two objects means that there must be contact with sides of those two objects (see page 10 of Appeal Brief), and that this means that Appellant’s figures and specification disclose a device wherein “the metal layer extending only across the thickness of the substrate, the wall, and the glass lid” because “the metal layer 46 never touches the die 38” (see Appeal Brief, page 11).
The Office takes the position Appellant’s argument is non persuasive.  The word “across” does not require or imply contact, direct or otherwise, between objects.  The definition of “across”, previously relied upon in the final office action, taken from Merriam Webster is “from one side to the opposite side of”.  This definition contains no requirements for contact of any kind between objects.  Being on a side of an object requires only being in a certain direction relative to that object.  As an example: a bridge goes across a river if the bridge goes from one bank of the river to the other.  The 
Thus, Appellant’s arguments regarding whether or not the metal layer of Appellant’s figure 3 touches the die 38 or other layers (see Appeal Brief pages 10-11) are irrelevant since the claim limitation in question does not require that the metal layer only touches certain other objects.  The limitation in question is “the metal layer extending only across the thickness of the substrate, the wall, and the glass lid” which requires that the metal layer extend across thicknesses of the substrate, wall and glass lid and not extend across the thicknesses of any other parts of the device.  Appellant’s disclosed device, as shown in  figure 3 and paragraph 50, has a metal layer 46 which extends across (at some remove) a vertical thickness of the die 38 and the bond wires 40 in addition to the substrate 36, the wall 42 and the lid 44.  For this reason, Appellant’s disclosed device does not meet all the requirements of the claim limitation in question.  The claim thus represents new matter.
Appellant argues in part 2B  (pages 12-13 of the Appeal Brief) the limitation of claim 7 requiring “the metal layer extending only across the thickness of the substrate, the wall, and the glass lid” is not indefinite because a device with such properties is fully described in Appellant’s figure 3 and paragraph 50 of Appellant’s specification.  Appellant argues “the metal layer 46 cannot extend across a thickness of the die because the metal layer does not extend from a first side of the die to the second opposing side of the die” (see Appeal Brief page 13).  
The Office takes the position Appellant’s argument is non persuasive because the word “across” does not require or even imply direct contact.  As shown with regards to the 112A rejections (see previous arguments) one object can be said extend across another even if there are intervening layers extending only across the thickness of the substrate, the wall, and the glass lid” which requires that the metal layer extend across thicknesses of the substrate, wall and glass lid and not extend across the thicknesses of any other parts of the device.  
Since claim 7 requires a die which is located on the substrate, surrounded by the wall and which is sealed by the glass lid (see Appellant’s claim 7) it is not clear how the metal layer, in extending across a thickness of the wall, the substrate and the lid would not also extend across a thickness of the die.  This issue renders the claim indefinite.
Appellant argues in part 3B (see pages 15-16 of the Appeal Brief) the 35 USC § 102 rejection of claim 1 has been made in error.  Appellant argues the Yang et al reference (US 20180019274, hereinafter YANG) does not disclose every element of claim 1 because the claim requires “a mold compound coupled into the molding damn and across a thickness of the glass lid” and the device shown in YANG fig 6 does not have the glass lid (61) being in direct physical contact with the molding compound (82) on its entire side surface.  
The Office takes the position Appellant’s argument is non persuasive because there is no such requirement in the claim.  The word “across”, as discussed previously, does not require indirect contact, or direct contact of an entire surface.  The claim requires only that the mold compound extend across a thickness of the glass lid, which allows for intervening layers between them.  The mold compound 82 of YANG extends from level with a top surface of the glass lid 61 to below the level of the bottom surface of the glass lid meaning that it goes across a vertical thickness of the glass lid.  Thus, YANG discloses this 
Appellant argues in part 3C (pages 17-18 of the Appeal Brief) that the 35 USC § 102 rejection of claim 7 has been made in error because the reference relied upon (Iwamoto et al US 20190035701, hereinafter IWAMOTO) does not disclose a device which includes a metal layer “the metal layer extending only across the thickness of the substrate, the wall, and the glass lid” because IWAMOTO discloses a device in which the metal layer 32 extends across the electrode 7a and the gap between the housing and the lens in addition to the substrate, the wall, and the glass lid.  The Appellant argues that IWAMOTO does not disclose every element of the claimed invention because the metal layer is in direct contact with elements that are not the substrate, the wall or the glass lid and because a total vertical thickness of the metal layer is greater than a combined vertical thickness of the substrate, the wall and the glass lid.
The Office takes the position Appellant’s argument is non persuasive.  Since Appellant’s claim 7 contains a limitation “the metal layer extending only across the thickness of the substrate, the wall, and the glass lid” which is both impossible and unsupported by the specification (see above arguments regarding the 112(A) and 112(B) rejections of claim 7) the limitation was interpreted as “a bottom surface of the metal layer is level with a bottom surface of the substrate and a top surface of the glass layer is level with a top surface of the glass lid”.  This limitation appears to describe the actual configuration of the device in Appellant’s figure 3, since that figure shows a device with a metal layer 46 which has a top surface which is coplanar with a top surface of a glass lid 44 and which has a bottom surface which is coplanar with a bottom surface of the substrate 36.  
The Iwamoto et al reference (US 20190035701, hereinafter IWAMOTO) discloses such a device because it discloses in figure 2 a metal layer 32 which extends from being level with the bottom surface of the substrate 2 vertically upwards to a top surface of a glass lid (glass lens, see para 52).  Thus, 
Appellant argues in part 3C (see Appeal Brief pages 19-20) with respect to the 35 USC § 102 rejection of claim 10 which reads “The semiconductor package of claim 7, wherein the metal layer is coupled to semiconductor package through one of plasma sputtering, chemical vapor deposition, electrical plating, electroless plating, and immersion plating.” is not a product-by-process claim.  The Appellant argues that a process such as claimed would result in a device which is different from the one shown in IWAMOTO because the metal housing of IWAMOTO is thicker than the one which would result from the claimed process.
The office takes the position that Appellant’s argument is non persuasive because claim 10 is a list of processes by which a product such as the device of claim 7 can be produced.  It thus represents as obvious as possible example of a product by process claim.  Regarding Appellant’s argument that a process such as claimed would result in a device which is different from the one shown in IWAMOTO, the office notes that no requirements as to the thickness of the metal layer are present in the claims.  Since the claimed thickness does not exist, it is not clear how the thickness of IWAMOTO can be different from it.  When the prior art discloses a product which reasonably appears to be identical with or only slightly different from the product claimed in a product-by-process claim, a rejection based in sections 102 or 103 is fair.
For the above reasons, it is believed that the rejections should be sustained.

Jonas Beardsley
/JONAS T BEARDSLEY/Examiner, Art Unit 2811                                                                                                                                                                                                        
Conferees:
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                                        Lynne Gurley


David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.